*2IT IS ORDERED that the license of David G. Davies to practice law in the state of Wisconsin be suspended for 30 days, effective the date of this order;
*3IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions for failure to comply with CLE requirements which would also have to be satisfied in order for Attorney Davies' license to practice law in Wisconsin to be reinstated;
IT IS FURTHER ORDERED that Attorney Davies shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.